OPINION — AG — UNDER THE PROVISIONS OF 19 O.S. 1961 205 [19-205], YOU ARE "AUTHORIZED" TO APPOINT AN ASSISTANT COUNTY ATTORNEY RESIDING IN EACH CITY WHEREIN THE SUPERIOR COURT OF YOUR COUNTY HOLDS TERM OF COURT, NAMELY, DRUMRIGHT AND BRISTOW. SAID ASSISTANTS WOULD RECEIVE A MONTHLY SALARY OF 250.00 AND WOULD BE PROHIBITED FROM THE PRIVATE PRACTICE OF LAW. YOU MAY, HOWEVER, UNDER THE PROVISIONS OF 19 O.S. 1961 180.65 [19-180.65], EMPLOY A FULL TIME OR PART TIME ASSISTANT AS A MEMBER OF YOUR STAFF AT THE COUNTY SEAT OF YOUR COUNTY, WHICH ASSISTANT COLD BE A RESIDENT OF ANY CITY IN YOUR COUNTY. THIS ASSISTANT COULD HANDLE YOUR SUPERIOR COURT DUTIES IN THE NAMED CITIES. IN THIS EVENT, THIS ASSISTANT'S SALARY MAY BE ANY AMOUNT WITHIN THE STATUTORY LIMITS, AS YOU MAY DEEM SUITABLE, PROVIDED, OF COURSE, THE COUNTY COMMISSIONERS APPROVE. CITE: OPINION NO. FEBRUARY 13, 1963 — HARRY D. PITCHFORD, 20 O.S. 1961 254 [20-254], 19 O.S. 1961 180.65 [19-180.65], 19 O.S. 1961 205 [19-205] [19-205], 20 O.S. 1961 204 [20-204] (CHARLES OWENS)